Assuming that the decision rendered by this court sitting EnBanc in the case of Woodcock v. McCord, 160 Wash. 607,295 P. 734, leaves undecided the question of whether or not subdivision (a) of the third paragraph of Mr. Williams' will is effective for the purpose of creating a trust, which matter I consider very doubtful, I am of the opinion that this portion of the decedent's will does create a valid trust which the court should enforce. I am also of the opinion that the plan submitted by the surviving trustee, and approved by the court, is in some particulars unreasonable and not in accord with the intent of the testator. I incline to the view that the decree appealed from should be modified in certain particulars, which, in view of the majority opinion, need not be discussed.
I concur with the majority in the disposition made of the questions urged by the Winifred I. Williams group of appellants, and in directing that the portion of the estate passing to Joseph Lloyd Williams be charged with a share of the fee to be paid to counsel for appellant Hannah E. Williams, but consider the amount allowed excessive.
TOLMAN, C.J., concurs with BEALS, J.